HOOD, Judge.
This expropriation case was consolidated for trial and appeal with a number of companion suits, one of which is Gulf States Utilities Company v. Cormier, La. App., 182 So.2d 176. The defendant in this suit is Howard P. Comeaux. All of the consolidated cases are being decided by us on this date.
The defendant owns the tract of land identified as Parcel 22-C in the sketch which appears in the Cormier case, supra. A portion of that tract is included in the servitude which plaintiff seeks to obtain by this action. Defendant also owns Lot 5, as shown in the above mentioned sketch, and he claims consequential damages for the alleged diminution in value of that lot, although it is a separate and independent tract of land and no part of the lot is being taken or invaded by plaintiff.
The trial judge awarded the defendant $625.00 for the rights taken, and $761.40 as severance damages. Pie also awarded defendant $180.00 as consequential damages to the separate tract identified as Lot 5. Plaintiff appealed, contending that the trial court erred in awarding severance and consequential damages, and defendant has answered the appeal demanding that there be an increase in the awards of damages and in the fees allowed the expert witnesses.
All of the issues presented in the instant suit were presented and determined in the cases of Gulf States Utilities Company v. Cormier, supra; Gulf States Utilities Company v. Comeaux, La.App., 182 So.2d 183, and Gulf States Utilities Company v. Comeaux, La.App., 182 So.2d 187. For the reasons assigned in those cases, we have concluded that the judgment appealed from in the instant suit should be amended by deleting the award made as consequential damages, but that in all other respects the judgment should be affirmed.
For these reasons, the judgment appealed from is amended by reducing the award made to defendant from the sum of $1566.40 to the sum of $1386.40. In all other respects, and as thus amended, the judgment of the district court is affirmed. The costs of this appeal are assessed to plaintiff-appellant.
Amended and affirmed.
On Application for Rehearing.
En Banc. Rehearing denied.